NO. 12-09-00383-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
GEORGE ANTHONY PICKRELL,                                   '    APPEAL FROM THE 321ST
APPELLANT

V.                                                         '    JUDICIAL DISTRICT COURT OF

LORI GAIL PICKRELL,
APPELLEE                                                   '
                                                    SMITH COUNTY, TEXAS
                                 MEMORANDUM OPINION
                                     PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant to rule 32.1, the docketing
statement was due to have been filed at the time the appeal was perfected, i.e., November
10, 2009.      See TEX. R. APP. P. 32.1. On November 13, 2009, this court notified
Appellant, George Anthony Pickrell, that he should file a docketing statement
immediately if he had not already done so.
         Because Pickrell did not file a docketing statement as requested in the November
13, 2009 letter, this court issued a second notice on December 2, 2009, advising Pickrell
that the docketing statement was past due. The notice further provided that unless the
docketing statement was filed on or before December 14, 2009, the appeal would be
presented for dismissal in accordance with rule 42.3. The date for filing the docketing
statement has passed, and Pickrell has not complied with the court’s request or otherwise
responded to this court’s notices. Because Pickrell has failed, after notice, to comply
with rule 32.1, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered December 16, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (PUBLISH)